Case 1:09-cr-00524-JSR Document 179. Filed 09/18/21 Page 1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee ee ee x
UNITED STATES OF AMERICA :
09-cr-524 (JSR)
-V-
MEMORANDUM ORDER
KONSTANTIN YAROSHENKO,
Defendant. :
~ oe x

JED S. RAKOFF, U.S.D.d.

Eleven years ago, Konstantin Yaroshenko participated in a
conspiracy to transports thousands of kilograms of cocaine
throughout South America, Africa, and Europe, with several hundred
kilograms of those narcotics ultimately destined for the United
States. Yaroshenko’s role in the conspiracy was to use his
aviation expertise to help transport these massive amounts of
cocaine on private aircraft. After being arrested by Liberian
authorities and, later, taken into custody by the United States
Drug Enforcement Administration, Yaroshenko was charged with one
count of conspiring to manufacture and distribute more than five
kilograms of cocaine in violation of Title 21, United States Code,
Sections 963, 959(a), and 960. On April 28, 2011, following an
approximately two-week trial before this Court, a jury convicted
Yaroshenko on that count, which carried a ten-year mandatory

minimum.

 

 

 

 

 
Case 1:09-cr-00524-JSR Document 179 Filed 09/18/21 Page 2 of5

At sentencing, this Court observed that Yaroshenko was
involved in “probably, in terms of the amount of drugs, one of the
largest conspiracies that this Court has ever encountered.” ECF
177 Ex. A (*“Sent. Tzr.”) at 22:3-5. Moreover, the Court concluded
that Yaroshenko was a “critical and major part of this conspiracy.”
Id. at 7:23-24. Based on these facts, the Court determined that
“it cannot possibly be the case that the mandatory minimum would
remotely send a message that is necessary to be sent for a crime
of this colossal size.” Id. at 41:5~-7. Accordingly, the Court
imposed a sentence of 20 years, a sentence that Court characterized
as “quite lenient under the circumstances.” Id. at 41:20.

Yaroshenko has served approximately eleven years of his
twenty-year sentence and now moves for a reduction of sentence
pursuant to 18 U.S.C. § 3582(c) (1) (A), seeking so-called
“compassionate release.” ECF No. 175.

The compassionate release statute, as modified by the First
Step Act, provides that after certain administrative exhaustion

requirements are met, and after considering the factors enumerated

in 18 U.S.C. § 3553(a), “the court . . . may reduce the term of
imprisonment . .. if it finds that — extraordinary and compelling
reasons warrant such a reduction . . . and that such a reduction

is consistent with applicable policy statements issued by the

Sentencing Commission.”

 

 

 

 

 

 

 

 

 
Case 1:09-cr-00524-JSR Document 179 Filed 09/18/21 Page 3of5

Yaroshenko submitted a request for compassionate release to
the Warden of Federal Correctional Institute Danbury on April 2,
2020, which the Warden denied on April 23, 2020. Therefore,
Yaroshenko has exhausted his administrative remedies.

Yaroshenko cites as “extraordinary and compelling” reasons
for his release “serious health issues, including hypertension,
hyperlipidemia, osteoarthritis, hemorrhoids, varicocele, benign
prostatic hyperplasia, chronic prostatitis, presbyopia, abrasion
of teeth, disorder of pigmentation, muscle spasms with panic
attacks, post-traumatic stress disorder, and diarrhea.” ECF No.
175 at 1. Yaroshenko’s motion focuses especially on three of these
health issues: hypertension, hyperlipidemia, and arthritis. Id.
at 14-18. Yaroshenko also cites his conditions of confinement as
exacerbating the risk he faces from the pandemic, noting, among
other things, that his “living space consists of a bunk bed shared
with another inmate, and only 46 inches away from the next set of
bunks.” Id. at 13.

These factors do not demonstrate “extraordinary and
compelling” reasons for Yaroshenko’s release. First, while the
Court is not unsympathetic to Yaroshenko’s health issues, the
medical conditions he cites are not listed by the Centers for

Disease Control and Prevention (“CDC”) as causing, or likely to

 

 
Case 1:09-cr-00524-JSR Document 179 Filed 09/18/21 Page 4of5

cause increased risk for severe coronavirus illness.! In
particular, although pulmonary hypertension (high blood pressure
in the lungs) is identified by the CDC as a condition increasing
the risk of severe disease, Yaroshenko, according to his medical
records, has been diagnosed with essential hypertension, which has
not similarly been identified as a risk factor by the CDC. See
ECF No. 177 Ex. E (sealed) at 7.

Second, while it is “undoubtedly correct that close quarters
and other prison conditions increase COVID-19 transmission risk,”

see United States v. Cooper, 2020 WL 4937477, at *2 (S.D.N.Y. Aug.

 

24, 2020), the FCI Danbury facility appears to have effectively
contained the virus: There are presently no known COVID-19 cases
at the facility and there have been no deaths since the one noted
by Yaroshenko in his motion.?

Moreover, the 3553(a) factors weigh against compassionate
release. As this Court stated at sentencing, given the “enormity
of the crime” a ten-year sentence would not “remotely send a
message that is necessary to be sent for a crime of this colossal

size.” Granting Yaroshenko’s motion after he has served only

 

1 Centers for Disease Control and Prevention, Certain Medical
Conditions and Risk for Severe Coronavirus Illness,

https: //www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html.

2 BOP: COVID-19 Update, https://www.bop.gov/coronavirus/ (last
accessed Sept. 13, 2021).

 

 

 

 

 

 

 

 
Case 1:09-cr-00524-JSR Document 179 Filed 09/18/21 Page5of5

slightly over half of the twenty-year prison sentence the Court
imposed would thus fail “to reflect the seriousness of the offense,
to promote respect for the law, and to provide just punishment.”
18 U.S.C. § 3553(a) (2) (A).

For these reasons, Yaroshenko’s motion for compassionate

release is denied.

 

SO ORDERED.
Dated: New York, NY 7 Lye
September [8, 2021 . RAKOFF, U.S.D.d.

 

 

 

 

 

 

 
